Citation Nr: 1107644	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Propriety of a reduction from a 20 percent rating to a 10 
percent rating for residuals of a left shoulder injury, effective 
from July 1, 2005.

2.  Entitlement to an increased rating for residuals of a right 
shoulder injury, including post-operative rotator cuff repair 
with acromioplasty, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a left 
shoulder injury, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to 
November 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2009, the Veteran testified at a hearing before the 
Board.  Subsequent to the hearing, the Veteran submitted 
additional evidence to the Board in the form of VA treatment 
records.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2010).  Thus, the Board will consider such evidence 
in the adjudication of this appeal.

At the November 2009 hearing, the Veteran indicated that he 
desired to withdraw his appeal regarding a claim for a higher 
evaluation for erectile dysfunction.  Therefore, the Board finds 
that the appeal of that claim has been withdrawn.  See 38 C.F.R. 
§ 20.204 (2010).

(The decision below addresses the propriety of the reduction for 
residuals of a left shoulder injury.  The remaining issues are 
addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Following a December 2004 VA examination, the RO proposed to 
reduce the rating for service-connected residuals of a left 
shoulder injury from 20 percent to 10 percent.

2.  By a rating decision dated in April 2005, the RO implemented 
the reduction, effective from July 1, 2005.

3.  At the time of the reduction, the Veteran's service-connected 
residuals of a left shoulder injury had been rated at 20 percent 
since December 1, 1992, a period of more than five years.

4.  The provisions of 38 C.F.R. § 3.344 were not applied by the 
RO.


CONCLUSION OF LAW

The reduction of the 20 percent rating to a 10 percent rating for 
residuals of a left shoulder injury was improper.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 4.124a, 
Diagnostic Codes 5201, 8510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the Veteran was awarded service connection 
for residuals of a left shoulder injury by a March 1993 rating 
decision.  At that time, a 20 percent rating was assigned 
effective from December 1, 1992.  In January 2005, the RO 
proposed to reduce the 20 percent rating to a 10 percent rating.  
This action was taken after the Veteran underwent a VA 
examination in December 2004.  The Veteran was notified of the 
RO's intent to reduce the assigned rating by a letter dated later 
in January 2005.  By that letter, the Veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why his compensation payments 
should be continued at their present level.  See 38 C.F.R. 
§ 3.105(e) and § 3.105(i) (2010).  The Veteran did not request a 
hearing or submit additional medical evidence in response to the 
letter.  Thereafter, the RO issued an April 2005 rating decision 
by which it reduced the rating for the Veteran's disability to 10 
percent effective from July 1, 2005.

The Board finds that the issue of the propriety of the reduction 
is part of the Veteran's appeal pending before the Board.  He, in 
part, appealed for a rating in excess of 20 percent for his 
service-connected residuals of a left shoulder injury that was 
considered in an October 2004 rating decision that is on appeal.  
Because the RO's adverse action affected the appeal, and in fact 
changed the characterization of the claim, the Board will address 
the propriety of the reduction.

The Board points out that the 20 percent rating was in effect for 
over twelve years.  Because the left shoulder disability was 
rated at the same level for a long period of time (five years or 
more), the provisions pertaining to reductions of stabilized 
evaluations were applicable.  See 38 C.F.R. § 3.344(c) (2010); 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).

There is nothing in the record that indicates that the RO 
considered 38 C.F.R. § 3.344 when it reduced the Veteran's 20 
percent rating in April 2005.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
the failure to consider and apply the provisions of 38 C.F.R. 
§ 3.344, if applicable, renders a rating decision void ab initio.  
Such an omission is error and would not be in accordance with the 
law.  See Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002); 
Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 
9 Vet. App. 67, 73 (1996).

With respect to the stabilization of disability evaluations and 
examination reports indicating improvement, section 3.344(a) 
provides that it is essential that the entire record of 
examinations and the medical-industrial history be reviewed to 
ascertain whether a recent examination is full and complete.  
Examinations less full and complete than those on which payments 
were authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to temporary 
or episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence of 
record clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement may 
be clearly reflected, consideration must be given to whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  Additionally, if doubt remains, after according due 
consideration to all the evidence developed under section 
3.344(a), the rating will be continued pending reexamination.  
38 C.F.R. § 3.344(b).

The January 2005 proposed reduction was based on the results of a 
December 2004 VA examination of the joints.  Primarily, the RO 
pointed to minimal limitation of motion in the left shoulder and 
found that only a 10 percent rating would be warranted under 
Diagnostic Code 5201 for limitation of motion of the shoulder 
with consideration of painful motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a (Diagnostic Code 5201) (2004); DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

The inadequacy of the April 2005 decision results from a lack of 
further analysis of the provisions set forth in 38 C.F.R. § 
3.344.  The decision did not contain a discussion of the entire 
record of examinations and the medical-industrial history of the 
Veteran.  There was no consideration of whether the December 2004 
VA examination was as full and complete as a January 1993 VA 
examination, which was the basis for the 20 percent rating.  The 
January 1993 examination was referenced and the results of range 
of motion testing were compared.  However, when the 20 percent 
rating was initially assigned, the rating was awarded based on 
loss of strength and the left shoulder disability was evaluated 
as analogous to mild incomplete paralysis under Diagnostic 
Code 8510.  See 38 C.F.R. § 4.124a (2004).  Thus, limitation of 
motion was not even the basis for the 20 percent rating.

It was also necessary to take into account the level of certainty 
as to whether any improvement would be maintained under the 
ordinary conditions of life.  No examiner commented on this 
aspect of the issue and it is not clear that the Veteran's left 
shoulder disability is certain to improve.  For instance, a 
September 2008 VA examination reflects that the Veteran's forward 
flexion and abduction of the left shoulder was more limited than 
during the December 2004 examination, and strength was less than 
full at 4/5.  Finally, the lack of a reference to 38 C.F.R. 
§ 3.344, or a recitation of the language therein, in either the 
January 2005 reduction proposal, the April 2005 rating decision, 
or a November 2008 statement of the case, indicates that the due 
process provisions of section 3.344 were not considered.

As the RO failed to apply the provisions of 38 C.F.R. § 3.344 in 
its reduction of the Veteran's disability evaluation for 
residuals of a left shoulder injury, the Board finds that the 
April 2005 rating decision is void ab initio as not in accordance 
with the law, and thus the Board has no option but to restore the 
20 percent schedular rating effective from July 1, 2005.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344; Sorakubo, 16 
Vet. App. at 124.


ORDER

Reduction to a 10 percent rating for residuals of a left shoulder 
injury was improper; restoration of a 20 percent rating from July 
1, 2005, is granted.  


REMAND

The Board finds that additional development is necessary in 
regards to the claims for an increase for service-connected right 
and left shoulder disabilities, and the claims must be remanded.  
In view of the restoration of the rating in the decision above, 
the characterization of the left shoulder rating issue is changed 
to entitlement to an increased rating for residuals of a left 
shoulder injury, currently evaluated as 20 percent disabling.

The most recent VA examination of the shoulders was conducted in 
September 2008.  At his hearing, the Veteran testified that both 
shoulder disabilities had worsened since that examination.  He 
stated that he could not raise his arms quite to shoulder level 
without experiencing pain.  Given that over two years have passed 
since the most recent VA compensation examination, and that the 
symptoms associated with the Veteran's service-connected shoulder 
disabilities may have worsened, the Board finds that the Veteran 
should be afforded another VA compensation examination to assess 
the current degree of disability of the shoulder disabilities.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At his hearing, the Veteran also testified that he was in the 
process of applying for disability benefits from the Social 
Security Administration (SSA), including as a result of his 
shoulder problems.  Thus, SSA may possess evidence relevant to 
the Veteran's claims.  Therefore, records should be requested 
from SSA on remand.  See, e.g., Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).

It appears that the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Little Rock, Arkansas.  Updated 
treatment records should be obtained in light of the remand.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the rating issues being remanded may have a bearing on 
the Veteran's entitlement to a TDIU, it follows that, any Board 
action on the claim would be premature.  Therefore, the Board 
will defer consideration of the TDIU issue.

Accordingly, these issues are REMANDED for the following actions:

1.  Request from SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits and the medical records 
relied upon concerning that claim.

2.  Obtain the Veteran's more recent 
treatment records from the Little Rock VAMC 
and associate the records with the claims 
folder.

3.  Schedule the Veteran for a VA 
examination of his shoulders.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All necessary tests and studies should be 
conducted.  The findings should include the 
range of motion (in degrees) of the 
shoulders through all planes.  The point at 
which pain begins during tests of motion 
should be identified.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on movement, 
should be noted.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the shoulders are used repeatedly.  All 
functional losses caused by service-
connected shoulder disabilities due to 
pain, weakness, fatigability, etc., should 
be specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  Additionally, it should be 
determined whether there is nerve 
involvement as a residual of the right or 
left service-connected shoulder 
disabilities.  If so, the examiner should 
indicate whether the impairment is best 
characterized as mild, moderate or severe, 
or whether there is complete paralysis.  
All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.

4.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


